Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00379-CV

                        IN THE INTEREST OF A.L.G. and E.B.G., Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-05217
                            Honorable Martha B. Tanner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 26, 2014

DISMISSED FOR WANT OF PROSECUTION

           Appellant is represented on appeal by retained counsel, Mr. Beauregard Fiegel.

Appellant’s brief was originally due on August 11, 2014, and Mr. Fiegel has been granted two

previous extensions, the latest until October 10, 2014. On October 13, 2014, Mr. Fiegel filed a

motion requesting an extension of time in which to file the brief. Mr. Fiegel also filed the brief;

however, the brief did not comply with the Texas Rules of Appellate Procedure because it did not

provide appropriate citations to the record. See TEX. R. APP. P. 38.1(d), (g), (i).

           Substantial compliance with Rule 38 is sufficient. TEX. R. APP. P. 38.9. However, if Rule

38 has been flagrantly violated, this court may require a brief to be amended, supplemented, or

redrawn. TEX. R. APP. P. 38.9(a). If another noncomplying brief is filed, the court may strike the

brief, prohibit the party from filing another, and proceed as if the party had failed to file a brief.
                                                                                      04-14-00379-CV


Id. If an appellant fails to timely file a brief, the appellate court may dismiss the appeal for want

of prosecution. TEX. R. APP. P. 38.8(a)(1).

       On October 15, 2014, we granted Mr. Fiegel’s motion requesting an extension of time.

However, because appellant’s brief did not comply with Rule 38.1, Mr. Fiegel was ordered to file

an amended brief that complied with these rules no later than November 3, 2014. Our October 15,

2014 order also referred Mr. Fiegel to Texas Rule of Appellate Procedure 38.1(k) for guidance on

what to include in an appendix. Finally, our order cautioned Mr. Fiegel that if he failed to file, by

November 3, 3014, an amended brief that fully complied with the Texas Rules of Appellate

Procedure, this appeal would be dismissed for want of prosecution.

       Mr. Fiegel has not filed an amended appellant’s brief. Therefore, this appeal is therefore

dismissed for want of prosecution. TEX. R. APP. P. 42.3(b), (c).


                                                  PER CURIAM




                                                -2-